Citation Nr: 0925135	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  07-20 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension to 
include as due to Agent Orange exposure.

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to service connection for bilateral tinnitus.

4.  Entitlement to service connection for hypertension as 
secondarily due to diabetes mellitus.

5.  Entitlement to service connection for impaired vision, to 
include as due to Agent Orange exposure and/or service-
connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1965 to March 1968.  
He received the Vietnam Campaign Medal, the Vietnam Service 
Medal, and the Air Medal.

These matters come before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.  

In May 2008, the Veteran testified at a Regional Office 
hearing in Indianapolis Indiana.  A transcript of that 
hearing is of record.

In November 2008, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  Hypertension was not demonstrated in service, nor for 
many years thereafter, and there is no competent medical 
evidence that hypertension was caused or aggravated by the 
Veteran's active service.

2.  Bilateral hearing loss disability (for VA purposes) was 
not shown in service or within one year of discharge from 
service, and the objective medical evidence does not 
establish that any current bilateral hearing loss disability 
is causally related to the Veteran's active service.

3.  Bilateral tinnitus was initially demonstrated years after 
service, and has not been shown by competent medical evidence 
to be causally related to the Veteran's active service.

4.  On November 21, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, at a videoconference Board hearing, that a 
withdrawal of the appeal of entitlement to service connection 
for hypertension as secondarily due to diabetes mellitus is 
requested.

5.  On November 21, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, at a videoconference Board hearing, that a 
withdrawal of the appeal of entitlement to service connection 
for impaired vision, to include as due to Agent Orange 
exposure and/or service-connected diabetes mellitus is 
requested.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in, nor aggravated by, 
active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).

2.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed (as an 
organic disease of the nervous system) to have been so 
incurred or aggravated.  38 U.S.C.A. §§1101, 1110, 1137, 
1154, 5107(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2008).

3.  Bilateral tinnitus was not incurred in or aggravated by 
active service, nor may it be presumed (as an organic disease 
of the nervous system), to have been so incurred or 
aggravated.  38  U.S.C.A. §§ 1101, 1110, 1137, 1154, 5107; 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

4.  The criteria for withdrawal of a Substantive Appeal by 
the appellant for the issue of entitlement to service 
connection for hypertension as secondarily due to diabetes 
mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

5.  The criteria for withdrawal of a Substantive Appeal by 
the appellant for the issue of entitlement to service 
connection for impaired vision, to include as due to Agent 
Orange exposure and/or service-connected diabetes have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204 
(2008).  During the November 2008 videoconference Board 
hearing, the Veteran's authorized representative withdrew the 
Veteran's appeals as to the issues of entitlement to service 
connection for hypertension as secondarily due to diabetes 
mellitus, and entitlement to service connection for impaired 
vision, to include as due to Agent Orange exposure and/or 
service-connected diabetes mellitus.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration as to those issues.  Accordingly, the Board 
does not have jurisdiction to review the appeal of 
entitlement to service connection for hypertension as 
secondarily due to diabetes mellitus, and the appeal of 
entitlement to service connection for impaired vision, to 
include as due to Agent Orange exposure and/or service-
connected diabetes mellitus, and they are dismissed.

Adjudicated appeals

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

VA satisfied its duty to notify as to the claims by means of 
May, August, and September 2006 VA correspondence to the 
Veteran.  In Pelegrini v. Principi, supra, the Court held 
that compliance with 38 U.S.C.A. § 5103 required that VCAA 
notice be provided prior to an initial unfavorable AOJ 
decision.  Because VCAA notice in this case was completed 
prior to the initial AOJ adjudication denying the claim, the 
timing of the notice complies with the express requirements 
of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), private 
examination and treatment records, and VA examination and 
treatment records.  Additionally, the claims file contains 
the Veteran's statements in support of his claims, to include 
his testimony at a RO hearing and at a videoconference Board 
hearing.  The Board has carefully reviewed his statements and 
concludes that there has been no identification of further 
available evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claims.

At the November 2008 videoconference Board hearing, it was 
noted that the Veteran did not request that another VA 
examination of the Veteran for hearing loss and tinnitus be 
provided; however, the Veteran's authorized representative 
did aver that if the Board felt another examination would be 
advantageous to the Veteran, then the authorized 
representative was requesting one be provided.  A VA 
examination with medical opinion was completed in August 2006 
with respect to issues on appeal.  38 C.F.R. § 3.159(c) (4).  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA opinions obtained, 
and clinical examination, in this case are more than 
adequate, as they are predicated on a full reading of the 
medical records in the Veteran's claims file.  The examiner 
considered all of the pertinent evidence of record, to 
include service medical records and VA treatment records, and 
the statements of the appellant, and provided a complete 
rationale for the opinions stated, relying on and citing to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c) (4).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  

Legal criteria 

Service connection in General

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hypertension, or hearing loss or 
tinnitus, as organic diseases of the nervous system, becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Presumptive service connection- herbicide exposure

VA regulations provide that certain diseases associated with 
exposure to herbicide agents may be presumed to have been 
incurred in service even if there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. § 
3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2008).  A Veteran 
who, during active service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a).  The last date on which such a Veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975.  The term "herbicide agent" means a 
chemical in an herbicide, including Agent Orange, used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the Veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.

Hypertension 

The Veteran avers that service connection is warranted for 
hypertension.  The Board finds that the first element of a 
service connection claim that of a current disability, has 
been met.  VA medical records dated in March 2006 reflect 
that the Veteran had been diagnosed with hypertension and is 
taking medication, Lisinopril, for his blood pressure. 

The Board will first consider whether the Veteran is entitled 
to service connection for hypertension as due to exposure to 
Agent Orange.  The Board notes that the Veteran had confirmed 
service in the Republic of Vietnam from March 1966 to 
November 1967.  As such, it is presumed that he was exposed 
to an herbicide agent.  See 38 C.F.R. § 3.307(a)(6)(iii).  
Moreover, affirmative evidence does not exist to rebut that 
presumption.  

In the present case, the Veteran contends that he was first 
diagnosed with hypertension as early as 1988, 20 years after 
his service in Vietnam.  (See March 2006 VA examination 
report, and May 2008 RO hearing transcript, page 14).  The 
earliest medical evidence of record of hypertension is a 
November 1994 private medical report, which reflects that the 
Veteran reported having been treated for hypertension for 
approximately one year.  He also reported that he stopped 
taking hypertension medication approximately one year prior 
to the November 1994 appointment.  The Veteran testified at 
the November 2008 videoconference hearing that earlier 
medical records regarding high blood pressure readings are 
not available due to the significant passage of time, closing 
of medical facilities, and death of physicians.  (See 
videoconference hearing transcript, page 30).  Despite 
presumed exposure to an herbicide agent, presumptive service 
connection under 38 C.F.R. § 3.307(a)(6) is not warranted.  
Service connection is only warranted on this presumptive 
basis for a specific list of diseases set forth under 
38 C.F.R. § 3.309(e) as listed above.  VA's Secretary has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  72 Fed. Reg. 112 (2007).  
The Secretary has not determined that a presumption of 
service connection is warranted for hypertension.  To the 
contrary, the Secretary has determined that a positive 
association does not exist between herbicide exposure and 
circulatory disorders, to include hypertension.  As the 
Veteran's diagnosed disability is not among the diseases 
recognized under 38 C.F.R. § 3.309(e), as diseases associated 
with exposure to certain herbicide agents, and as the 
Secretary has specifically found against such a presumption, 
presumptive service connection on the basis of herbicide 
exposure is not warranted.

The Federal Circuit has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  It is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case, 
with all reasonable doubt to be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

There is no competent medical evidence of record that the 
Veteran's current hypertension is causally related to 
exposure to herbicide in service.  In addition, there is no 
competent medical evidence that the Veteran developed 
hypertension within one year of separation from service; 
therefore, service connection cannot be granted on a 
presumptive basis.  38 C.F.R. § 3.309(a).  Finally, the 
record does not contain any competent clinical opinion 
asserting that the Veteran's current hypertension is 
etiologically related to the Veteran's service, to include a 
single in-service elevated blood pressure reading in February 
1968.  

In the absence of evidence showing a chronic condition in 
service, a Veteran's current diagnosis may still be service 
connected per 38 C.F.R. § 3.303(b) if "continuity of 
symptomatology is demonstrated." Savage v. Gober, 10 Vet. 
App. 488, 496 (1997); see also 38 C.F.R. § 3.303(d).  
However, as explained below, such is not demonstrated in this 
case.

The Veteran's STRs do not reflect a complaint of, treatment 
for, or a diagnosis of hypertension at any time throughout 
his military service.  The Veteran's March 1965 entrance 
examination reported his blood pressure was 124/70.  Physical 
examination of the heart was noted to be normal.  A February 
1968 separation examination reported his blood pressure was 
140/90.  There are no other blood pressure readings in the 
STRs.  The Veteran completed a report of medical history, in 
February 1968, in conjunction with this separation 
examination.  He noted that he had not had any problems with 
high or low blood pressure.  Physical examination of the 
heart was noted to be normal.  

As noted above, the evidence of record includes a private 
physician report dated in November 1994 which reflects that 
the Veteran reported that he had been treated for 
hypertension for approximately one year, and that he had 
stopped his medicines approximately one year prior to the 
November 1994 appointment.  The record also includes an 
additional private physician report, dated in November 1994, 
which indicates that the Veteran had a diagnosis of stable 
hypertension.  There is no medical evidence of record of any 
complaint or diagnosis of hypertension for more than 25 years 
after the Veteran's discharge from active military service.  
The Board notes that the lapse of time between service 
separation and the earliest documentation of current 
disability is a factor for consideration in deciding a 
service connection claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Therefore, in the absence of demonstration 
of continuity of symptomatology, the Board finds that the 
initial demonstration of hypertension, many years after the 
Veteran's discharge from service, to be too remote from 
service to be reasonably related to it. 

Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court 
indicated that the threshold for normal hearing was from 0 to 
20 decibels, and that higher threshold levels revealed some 
degree of hearing loss.  Id. at 157 (citing CURRENT MEDICAL 
DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et. al 
eds., 1988)).

The Veteran asserts that he suffers bilateral hearing loss 
due to exposure to acoustic trauma while serving in the 
military.  The Veteran's DD-214 indicates that the Veteran's 
military occupational specialty (MOS) was a combat engineer.  
Moreover, the Veteran testified that he was exposed to 
significant gunfire noise while in Vietnam; therefore, 
exposure to acoustic trauma is conceded as consistent with 
the circumstances of his service.  38 U.S.C.A. § 1154(a) 
(West 2002).
 
The Veteran's STRs indicate he was given an audiological 
examination in March 1965, as part of his enlistment medical 
examination.  The audiological evaluation results, converted 
from American Standards Associates (ASA) units to reflect the 
current International Standards Organization (ISO) and 
American National Standards Institute (ANSI) standard, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
10
30
LEFT
5
0
5
0
5

A February 1968 audiological evaluation, done as part of the 
Veteran's separation from the service, revealed that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
0
0
0
--
0

On the February 1968 report of medical history, the Veteran 
indicated that he had not had any hearing loss.  

A June 2006 VA examination for Agent Orange purposes record 
reflects some mild hearing impairment was noted.

An August 2006 audiological evaluation revealed that pure 
tone air thresholds, in decibels, were as follows
	



HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
65
65
65
LEFT
15
10
55
60
55

The word recognition score was 88% for the right ear and 92% 
for the left ear using the Maryland CNC word list test.  

As noted above, a threshold higher than 20 decibels reveals 
some degree of hearing loss.  See Hensley, supra.  While the 
Board notes that the Veteran had right ear hearing loss for 
Hensley purposes upon entrance into service, there is no 
evidence that he had such a hearing loss upon separation from 
service.  Moreover, there is no objective clinical evidence 
of a hearing loss disability for VA purposes until a VA 
examination in August 2006, more than 28 years subsequent to 
service.  See Maxson, Id.  There is no competent medical 
opinion linking the Veteran's current bilateral hearing loss 
disability to service.  The VA examiner who performed the 
August 2006 audiological evaluation and reviewed the 
Veteran's STRs, to include the entrance examination results, 
interpreted the in service results as being within normal 
limits.  Significantly, he opined that it was less as likely 
as not that the Veteran's bilateral hearing loss is due to 
military service.  

The probative, competent evidence of record fails to 
demonstrate that the Veteran's hearing disability is 
etiologically related to active service.  As such, service 
connection is not warranted.  

Tinnitus

The Veteran avers that his tinnitus is causally related to 
military service.  The Veteran's STRs are negative for any 
complaints of tinnitus.  There is an absence of complaint of 
tinnitus until more than 38 years after the Veteran left 
military service.  A March 2005 private physician medical 
record reflects the Veteran reported a hearing loss presence 
but no ringing in the ears.  The August 2006 VA examination 
record reflects that the Veteran reported the onset of 
tinnitus a few years prior to that August 2006 examination.  
The VA examiner opined that the etiology of the Veteran's 
tinnitus is less likely as not related to noise exposure 
which occurred during his military service.

The probative, competent evidence of record fails to 
demonstrate that the Veteran has current tinnitus 
etiologically related to active service.  As such, service 
connection is not warranted.  

Conclusion

Hypertension, hearing loss, and tinnitus were not manifested 
to a compensable degree within a year of the Veteran's 
separation from service.  Consequently, a presumption of 
service incurrence may not be made.  Moreover, the competent 
medical evidence of record does not establish that the 
Veteran's disabilities are causally related to military 
service.  While the Veteran may sincerely believe that his 
disabilities are causally related to military service, the 
Board notes that the Veteran has not been shown to possess 
the requisite training or credentials needed to render a 
competent opinion as to medical diagnosis or causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  Espiritu, Id.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).




ORDER

1.  Entitlement to service connection for hypertension to 
include as due to Agent Orange exposure is denied.

2.  Entitlement to service connection for bilateral hearing 
loss is denied.

3.  Entitlement to service connection for bilateral tinnitus 
is denied.

4.  Entitlement to service connection for hypertension as 
secondarily due to diabetes mellitus is dismissed.

5.  Entitlement to service connection for impaired vision, to 
include as due to Agent Orange exposure and/or service-
connected diabetes mellitus is dismissed.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


